Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21   Page 1 of 23 PageID 11




                            Exhibit "A"
                         DC-C202100137 - Johnson County - 18th District Court
                                                                                                 Filed: 3/24/2021 12:34 PM
                                                                                               David R. Lloyd, District Clerk
     Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21                      Page 2 of 23    PageID 12
                                                                                                   Johnson County, Texas
                                                                                                    By: April Pectol, Deputy


                                       DC-C202100137
                               CAUSE NO.


 HAMPTON & HARRISON LLC                             §            IN THE DISTRICT COURT OF
     Plaintiff,                                     §              Johnson County - 18th District Court
                                                    §
 V.                                                 §                JOHNSON COUNTY, TEXAS
                                                    §
 SENTINEL INSURANCE                                 §
 COMPANY LTD                                        §
     Defendant.                                     §                           JUDICIAL DISTRICT
                                                    §                               CERTIFIED COPY 15 PG(S)
                                                                                        DISTRICT COURT

                        PLAINTIFF'S ORIGINAL PETITION                                        April 12, 2021

                                                                                            DAVID R. LLOYD
TO THE HONORABLE JUDGE OF SAID COURT:                                               DIST.JP               SON COUNTY, TEXAS
                                                                                    BY                             DEPUTY
        COMES NOW, HAMPTON & HARRISON LLC, Plaintiff and                                          es this

Plaintiff's Original Petition, complaining of SENTINEL INSURANCE COMPANY

LTD, collectively referred to as Defendant, and for cause of action, Plaintiff would

respectfully show this Honorable Court the following:

                            DISCOVERY CONTROL PLAN

1.      Plaintiff intends for discovery to be conducted under Level 3 of Rule 190 of

        the Texas Rules of Civil Procedure. This case involves complex issues and

        will require extensive discovery.           Therefore, Plaintiff will ask the Court to

        order that discovery be conducted in accordance with a discovery control plan

        tailored to the particular circumstances of its suit.

                                             PARTIES

2.      Plaintiff HAMPTON & HARRISON LLC is a domestic entity with

        principal place of business in Johnson County, Texas.
     Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21        Page 3 of 23 PageID 13



3.      Defendant, SENTINEL INSURANCE COMPANY, LTD is a domestic

        insurance company engaging in the business of insurance in the State of

        Texas. This defendant may be served with process by serving its registered

        agent, C T CORPORATION SYSTEM at 1999 BRYAN STREET, SUITE 900,

        DALLAS, TX 75201.

                                    JURISDICTION

4.      The Court has jurisdiction over this cause of action because the amount in

        controversy is within the jurisdictional limits of the Court.

5.      The Court has jurisdiction over Defendant, SENTINEL INSURANCE

        COMPANY, LTD because the defendant is an insurance company that

        engages in the business of insurance in the State of Texas, and Plaintiffs

        causes of action arise out of the defendant's business activities in the State of

        Texas.

                                        VENUE

6.      Venue is proper in Johnson County, Texas, because the insured property is

        situated in Johnson County, Texas. TEX. CIV. PRAC. & REM. CODE §15.032.

                                         FACTS

7.      Plaintiff is the owner of a SENTINEL INSURANCE COMPANY, LTD policy

        number 465BAAD7567 (hereinafter referred to as "the Policy"), which was

        issued by SENTINEL INSURANCE COMPANY, LTD.
     Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21        Page 4 of 23 PageID 14



8.      Plaintiff owns the insured properties, which is specifically located at 8841 N

        Hwy 171 & 8837 N Hwy 171, GODLEY, TX 76044-3442, in Johnson County

        (hereinafter referred to as "the Properties").

9.      SENTINEL INSURANCE COMPANY, LTD sold the Policy insuring the

        Properties to Plaintiff.

10.     On or about April 29, 2020, a massive storm struck Johnson County, Texas,

        causing significant damage to many homes and businesses throughout the

        region, including Plaintiffs properties. Plaintiffs roof and signs sustained

        extensive damage during the storm. Shortly after the storm, Plaintiff

        submitted a claim to SENTINEL INSURANCE COMPANY, LTD against

        the Policy for the damage to the Properties sustained as a result of the

        storm.     Plaintiff asked that SENTINEL INSURANCE COMPANY, LTD

        cover the cost of repairs to the Properties pursuant to the Policy.

11.     The claim number assigned by SENTINEL INSURANCE COMPANY, LTD is

        Y93F59103.

12.     Defendant SENTINEL INSURANCE COMPANY, LTD assigned an adjuster

        to the claim.    The adjuster assigned to Plaintiffs claim was improperly

        trained and failed to perform a reasonable or adequate inspection of the

        damages.     During the course of the inspection, the adjuster made the

        executive decision to severely underscope and undervalue most of Plaintiffs

        covered damages. This is evidenced by the adjuster's estimate which severely

        undervalued     and /or omitted the       damages.     Defendant      SENTI
  Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21      Page 5 of 23 PageID 15



      INSURANCE COMPANY, LTD denied coverage to much of Plaintiffs signs

      and failed to fully compensate for roof damage.

13.   As a result of the unreasonable investigation of Plaintiff's claim (including

      not providing full coverage for the damages sustained by Plaintiff and under-

      scoping the damages during its investigation, thus denying adequate and

      sufficient payment to Plaintiff to repair its property), Plaintiffs claim was

      improperly and unreasonably adjusted. The mishandling of Plaintiffs claim

      has also caused a delay in his ability to make necessary repairs to the

      Properties, which has resulted in additional and consequential damages. To

      date, Plaintiff has yet to receive the full payment to which he is entitled

      under the Policy.

14.   As detailed in the paragraphs below, SENTINEL INSURANCE COMPANY,

      LTD wrongfully denied Plaintiffs claim for repairs to the Properties, even

      though the Policy provided coverage for losses such as those suffered by

      Plaintiff.   Furthermore,    SENTINEL      INSURANCE      COMPANY,      LTD

      underpaid some of Plaintiffs claims by not providing full coverage for the

      damages sustained by Plaintiff, as well as under-scoping the damages during

      the investigation.

15.   To date, SENTINEL INSURANCE COMPANY, LTD continues to delay in

      the payment for the damages to the properties. As such, Plaintiff has not

      been paid any amount for the damages to his properties.
  Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21       Page 6 of 23 PageID 16



16.   Defendant SENTINEL INSURANCE COMPANY, LTD failed to perform its

      contractual duties to adequately compensate Plaintiff under the terms of the

      Policy. Specifically, it refused to pay the full proceeds due under the Policy,

      although due demand was made for proceeds to be paid in an amount

      sufficient to cover the damaged properties, and all conditions precedent to

      recovery upon the Policy had been carried out and accomplished by Plaintiff.

      SENTINEL INSURANCE COMPANY, LTD's conduct constitutes a breach of

      the insurance contract between SENTINEL INSURANCE COMPANY, LTD

      and Plaintiff.

17.   Defendant SENTINEL INSURANCE COMPANY, LTD misrepresented to

      Plaintff that the damage to the Properties was not covered under the Policy,

      even though the damage was caused by a covered occurrence. Defendant

      SENTINEL INSURANCE COMPANY, LTD's conduct constitutes a violation

      of the Texas Insurance Code, Unfair Settlement Practices. TEX. INS. CODE

      §541.060(a)(1).

18.   Defendant SENTINEL INSURANCE COMPANY, LTD failed to make an

      attempt to settle Plaintiffs claim in a fair manner, although they were aware

      of their liability to Plaintiff under the Policy. Defendant SENTINEL

      INSURANCE COMPANY, LTD's conduct constitutes a violation of the Texas

      Insurance    Code,   Unfair   Settlement    Practices.   TEX.    INS.   CODE

      §541.060(a)(2)(A).
  Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21        Page 7 of 23 PageID 17



19.   Defendant SENTINEL INSURANCE COMPANY, LTD failed to explain to

      Plaintiff the reasons for their offer of an inadequate settlement. Specifically,

      Defendant SENTINEL INSURANCE COMPANY, LTD failed to offer Plaintiff

      adequate compensation, without any valid explanation why full payment was

      not   being   made.     Furthermore,    Defendant    SENTINEL      INSURANCE

      COMPANY, LTD did not communicate that any future settlements or

      payments would be forthcoming to pay for the entire losses covered under the

      Policy, nor did they provide any explanation for the failure to adequately

      settle Plaintiffs claim. Defendant SENTINEL INSURANCE COMPANY, LTD's

      conduct constitutes a violation of the Texas Insurance Code, Unfair

      Settlement Practices. TEX. INS. CODE §541.060(a)(3).

20.   Defendant     SENTINEL INSURANCE         COMPANY,      LTD   refused   to fully

      compensate Plaintiff, under the terms of the Policy, even though Defendant

      SENTINEL INSURANCE COMPANY, LTD failed to conduct a reasonable

      investigation.   Specifically, Defendant SENTINEL INSURANCE COMPANY,

      LTD performed an outcome -oriented investigation of Plaintiffs claim, which

      resulted in a biased, unfair, and inequitable evaluation of Plaintiffs losses on

      the Properties. Defendant SENTINEL INSURANCE COMPANY, LTD's conduct

      constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §541.060(a)(7).

21.   Defendant SENTINEL INSURANCE COMPANY, LTD failed to meet its

      obligation under the Texas Insurance Code regarding timely acknowled
  Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21         Page 8 of 23 PageID 18



      Plaintiffs' claim, beginning and investigation of Plaintiff's claim and

      requesting all information reasonably necessary to investigate Plaintiff's

      claim, within the statutorily mandated time of receiving notice of Plaintiff's

      claim.   Defendant    SENTINEL     INSURANCE       COMPANY,      LTD's   conduct

      constitutes a violation of the Texas Insurance Code, Unfair Settlement

      Practices. TEX. INS. CODE §542.055.

22.   Defendant SENTINEL INSURANCE COMPANY, LTD failed to accept or deny

      plaintiff's full and entire claim within failed to accept or deny Plaintiff's full

      and entire claim within the statutorily mandated time of receiving all

      necessary information. SENTINEL INSURANCE COMPANY, LTD's conduct

      constitutes a violation of the Texas Insurance Code, Prompt Payment of

      Claims. TEX. INS. CODE §542.056.

23.   Defendant SENTINEL INSURANCE COMPANY, LTD failed to meet its

      obligations under the Texas Insurance Code regarding payment of claim

      without delay. Specifically, it has delayed full payment of Plaintiff's claim

      longer than allowed, and, to date, Plaintiff has not received full payment for

      the claim. SENTINEL INSURANCE COMPANY, LTD's conduct constitutes a

      violation of the Texas Insurance Code, Prompt Payment of Claims. TEX. INS.

      CODE §542.058.

24.   From and after the time Plaintiff's claim was presented to Defendant

      INSURANCE COMPANY, LTD, the liability of SENTINEL INSURANCE

      COMPANY, LTD to pay the full claim in accordance with the terms o
  Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21        Page 9 of 23 PageID 19



       Policy was reasonably clear. However, SENTINEL INSURANCE COMPANY,

       LTD has refused to pay Plaintiff in full, despite there being no basis

       whatsoever on which a reasonable insurance company would have relied to

       deny the full payment. SENTINEL INSURANCE COMPANY, LTD's conduct

       constitutes a breach of the common law duty of good faith and fair dealing.

25.    Defendant SENTINEL INSURANCE COMPANY, LTD knowingly or recklessly

       made false representations, as described above, as to material facts and/or

       knowingly concealed all or part of material information from Plaintiff.

26.    As a result of Defendant SENTINEL INSURANCE COMPANY, LTD's wrongful

       acts and omissions, Plaintiff was forced to retain the professional services of

       the attorney and law firm who are representing her with respect to these

       causes of action.

                               CAUSES OF ACTION:

      CAUSES OF ACTION AGAINST SENTINEL INSURANCE COMPANY, LTD

                NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                     UNFAIR SETTLEMENT PRACTICES

27.     Defendant SENTINEL INSURANCE COMPANY, LTD are liable to Plaintiff

        for intentional breach of contract, as well as intentional violations of the

        Texas Insurance Code and intentional breach of the common law duty of

        good faith and fair dealing.
  Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21        Page 10 of 23 PageID 20



                               BREACH OF CONTRACT

28.   Defendant SENTINEL INSURANCE COMPANY, LTD's conduct constitutes

      a breach of the insurance contract made between SENTINEL INSURANCE

      COMPANY, LTD and Plaintiff.

29.   Defendant SENTINEL INSURANCE COMPANY, LTD's failure and/or

      refusal, as described above, to pay the adequate compensation as it is

      obligated to do under the terms of the Policy in question, and under the laws

      of the State of Texas, constitutes a breach of SENTINEL INSURANCE

      COMPANY, LTD's insurance contract with Plaintiff.

                 NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                      UNFAIR SETTLEMENT PRACTICES

30.   Defendant SENTINEL INSURANCE COMPANY, LTD's conduct constitutes

      multiple violations of the Texas Insurance Code, Unfair Settlement Practices.

      TEX. INS. CODE §541.060(a).      All violations under this article are made

      actionable by TEX. INS. CODE §541.151.

31.   Defendant SENTINEL INSURANCE COMPANY, LTD's unfair settlement

      practice, as described above, of misrepresenting to Plaintiff material facts

      relating to the coverage at issue, constitutes an unfair method of competition

      and an unfair and deceptive act or practice in the business of insurance. TEX.

      INS. CODE §541.060(a)(1).

32.   Defendant SENTINEL INSURANCE COMPANY, LTD's unfair settlement

      practice, as described above, of failing to attempt in good faith to effectuate a

      prompt, fair, and equitable settlement of the claim, even though SEN
  Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21       Page 11 of 23 PageID 21



      INSURANCE COMPANY, LTD's liability under the Policy was reasonably

      clear, constitutes an unfair method of competition and an unfair and

      deceptive act or practice in the business of insurance. TEX. INS. CODE

      § 541 .060 (a) (2) (A).

33.   Defendant SENTINEL INSURANCE COMPANY, LTD's unfair settlement

      practice, as described above, of failing to promptly provide Plaintiff with a

      reasonable explanation of the basis in the Policy, in relation to the facts or

      applicable law, for its offer of a compromise settlement of the claim,

      constitutes an unfair method of competition and an unfair and deceptive act

      or practice in the business of insurance. TEX. INS. CODE §541.060(a)(3).

34.   Defendant SENTINEL INSURANCE COMPANY, LTD's unfair settlement

      practice, as described above, of failing within a reasonable time to affirm or

      deny coverage of the claim to Plaintiff, or to submit a reservation of rights to

      Plaintiff, constitutes an unfair method of competition and an unfair and

      deceptive act or practice in the business of insurance. TEX. INS. CODE

      §541.060(a)(4).

35.   Defendant SENTINEL INSURANCE COMPANY, LTD's unfair settlement

      practice, as described above, of refusing to pay Plaintiff's claim without

      conducting a reasonable investigation, constitutes an unfair method of

      competition and an unfair and deceptive act or practice in the business of

      insurance. TEX. INS. CODE §541.060(a)(7).
  Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21       Page 12 of 23 PageID 22



                NONCOMPLIANCE WITH TEXAS INSURANCE CODE:
                      THE PROMPT PAYMENT OF CLAIMS
36.   Defendant SENTINEL INSURANCE COMPANY, LTD's conduct constitutes

      multiple violations of the Texas Insurance Code, Prompt Payment of Claims.

      All violations made under this article are made actionable by TEX. INS. CODE

      §542.060.

37.   Defendant    SENTINEL         INSURANCE     COMPANY,       LTD's   failure   to

      acknowledge receipt of Plaintiffs claim, commence investigation of the claim,

      and request from Plaintiff all items, statements, and forms that it reasonably

      believed would be required within the applicable time constraints, as

      described above, constitutes a non-prompt payment of claims and a violation

      of TEX. INS. CODE §542.055.

38.   Defendant SENTINEL INSURANCE COMPANY, LTD's failure to notify

      Plaintiff in writing of its acceptance or rejection of the claim within the

      applicable time constraints constitutes a non -prompt payment of the claim.

      TEX. INS. CODE §542.056.

39.   Defendant SENTINEL INSURANCE COMPANY, LTD's delay of the

      payment of Plaintiffs claim following its receipt of all items, statements, and

      forms reasonably requested and required, longer than the amount of time

      provided for, as described above, constitutes a non-prompt payment of the

      claim. TEX. INS. CODE §542.058.
  Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21      Page 13 of 23 PageID 23



             BREACH OF THE DUTY OF GOOD FAITH AND FAIR DEALING

40.   Defendant SENTINEL INSURANCE COMPANY, LTD's conduct constitutes

      a breach of the common law duty of good faith and fair dealing owed to

      insureds in insurance contracts.

41.   Defendant SENTINEL INSURANCE COMPANY, LTD's failure, as described

      above, to adequately and reasonably investigate and evaluate Plaintiffs

      claim, although at that time SENTINEL INSURANCE COMPANY, LTD

      knew or should have known by the exercise of reasonable diligence that its

      liability was reasonably clear, constitutes a breach of the duty of good faith

      and fair dealing.

                                     KNOWLEDGE

42.   Each of the acts described above, together and singularly, was done

      "knowingly," as that term is used in the Texas Insurance Code, and was a

      producing cause of Plaintiffs damages described herein.

                                   DAMAGES

43.   Plaintiff would show that all of the aforementioned acts, taken together or

      singularly, constitute the producing causes of the damages sustained by

      Plaintiff.

44.   As previously mentioned, the damages caused by the storm have not been

      properly addressed or repaired in the time since the event, causing further

      damages to the Properties, and causing undue hardship and burden to

      Plaintiff.   These damages are a direct result of Defendant SENTI
  Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21       Page 14 of 23 PageID 24



      INSURANCE COMPANY, LTD's mishandling of Plaintiffs claim in violation

      of the laws set forth above.

45.   For breach of contract, Plaintiff is entitled to regain the benefit of the

      bargain, which is the amount of the claim, together with attorney's fees.

46.   For noncompliance with the Texas Insurance Code, Unfair Settlement

      Practices, Plaintiff is entitled to actual damages, which include the loss of

      the benefits that should have been paid pursuant to the policy, mental

      anguish, court costs, and attorney's fees. For knowing conduct of the acts

      described above, Plaintiff asks for three times his actual damages. TEX. INS.

      CODE §541.152.

47.   For noncompliance with Texas Insurance Code, Prompt Payment of Claims,

      Plaintiff is entitled to the amount of their claim, as well as eighteen (18)

      percent interest per annum on the amount of such claim as damages,

      together with attorney's fees. TEX. INS. CODE §542.060.

48.   For breach of the common law duty of good faith and fair dealing, Plaintiff is

      entitled to compensatory damages, including all forms of loss resulting from

      the insurer's breach of duty, such as additional costs, economic hardship,

      losses due to nonpayment of the amount the insurer owed, exemplary

      damages, and damages for emotional distress.

49.   For the prosecution and collection of its claim, Plaintiff has been compelled to

      engage the services of the attorney whose name is subscribed to this

      pleading. Therefore, Plaintiff is entitled to recover a sum for the reason
  Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21           Page 15 of 23 PageID 25



      and necessary services of Plaintiffs attorney in the preparation and trial of

      its action, including any appeals to the Court of Appeals and/or the Supreme

      Court of Texas.

                                  JURY DEMAND

50.   Plaintiff hereby requests that all causes of action alleged herein be tried

      before a jury consisting of citizens residing in Johnson County, Texas.

                  DESIGNATED SERVICE EMAIL ADDRESS

       The following is the undersigned attorney's designation of electronic service

email address for all electronically served documents and notices, filed and unfiled,

pursuant   to   TEX.    R.   Civ.P.21(f)(2)   and   21(a):   wwatson@ccatriallaw.com,

rkubik@ccatriallaw.com and egutierrez@ccatriallaw.com. As such, these are the

ONLY electronic email addresses and undersigned counsel does NOT accept service

through any other email address but requests a copy of all electronically served

documents and notices, filed and unfiled be sent to danderson@ccatriallaw.com or

scarrigan@ccatriallaw.com.

                                      PRAYER

      WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that upon trial

hereof, said Plaintiff have and recover such sums as would reasonably and justly

compensate it in accordance with the rules of law and procedure, as to actual

damages, treble damages under the Texas Insurance Code, and all punitive and

exemplary damages as may be found. In addition, Plaintiff requests the award of

attorney's fees for the trial and any appeal of its case, for all costs of Court o
           Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21        Page 16 of 23 PageID 26



         behalf expended, for prejudgment and postjudgment interest as allowed by law, and

         for any other and further relief, either at law or in equity, to which it may show

         itself justly entitled.      In accordance with Rule 47 of the Texas Rules of Civil

         Procedure, Plaintiff seeks monetary relief over $250,000 but not more than

         $1,000,000.

                                                        Respectfully submitted,

                                                        CARRIGAN & ANDERSON, PLLC

                                                        /s/David M. Anderson
                                                        David M. Anderson
                                                        State Bar No. 24064815
                                                        Stephen P. Carrigan
                                                        State Bar No. 03877000
                                                        101 N. Shoreline Blvd., Suite 420
                                                        Corpus Christi, Texas 78401
                                                        (361) 884-4433 (Office)
                                                        (361) 884-4434 (Facsimile)
                                                        anderson@ccatriallaw.com
                                                        scarrigan@ccatriallaw.com
                                                        Legal Assistant: wwatson@ccatriallaw.com
                                                        Legal Assistant: rkubik@ccatriallaw.com
                                                        Legal Assistant: egutierrez@ccatriallaw.com

                                                        ATTORNEYS FOR PLAINTIFF




  CERTIFIED COPY CERTIFICATE
STATE OF TEXAS - COUNTY OF JOHNSON
         I HEREBY CERTIFY THAT
THE ABOVE IS A TRUE AND CORRECT COPY OF
THE ORIGINAL RECORD ON FILE IN MY OFFICE
           DAVID R. LLOYD
 DISTRICT CLERK - JOIENSON COUNTY, TEXAS
DATeei I
BY
                                   DC-C202100137 - Johnson County - 18th District Court
                                                                                                          Filed: 3/24/2021 12:34 PM
                                                                                                        David R. Lloyd, District Clerk
            Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21                        Page 17 of 23    PageID Johnson
                                                                                                             27 County, Texas
                                                                                                             By: April Pectol, Deputy




                     CARRIGAN & ANDERSON, PLLC
                                           101 N. Shoreline Blvd., Suite 420
                                             Corpus Christi, Texas 78401

          Telephone                                                                         Facsimile
          361 884-4433                                                                      361-884-4434

                                                    March 23, 2021                        CERTIFIED COPY 1 PG(S)
                                                                                              DISTRICT COURT


                                                                                                    April 12, 2021
          Honorable David Lloyd
          Guinn Justice Center                                                                   DAVID R. LLOYD
          204 South Buffalo Ave.                                                          DIST   CLE     —      SON COUNTY, TEXAS
                                                                                          BY                             DEPUTY
          Cleburne, Texas 76033
                       ,.DC-C202100137
          Re:    Cause No.                 Hampton & Harrison, LLC v. Sentinel Insurance
                 Company, Ltd.; IFicii%on County dlAtlildPidtrEAPAtitit of Johnson County, Texas

          Dear Clerk:

                Please issue a citation to Defendant, SENTINEL INSURANCE COMPANY,
          LTD., by serving with process thru its registered agent, CT CORPORATION SYSTEM,
          1999 Bryan St., Suite 900, Dallas, Texas 75201. Service of process will be by
          Certified Mail Return Receipt Requested by the Court Clerk.

                 Should you have any questions regarding the foregoing, please do not hesitate
          to contact me at (713) 739-0810 x 202.


                                                          Very truly yours,

                                                          /s /Wendy Watson

                                                          Wendy Watson
                                                          Legal Assistant to David M. Anderson
          :/ww


   CERTIFIED COPY CERTIFICATE
STATE OF TEXAS — COUNTY OF JOHNSON
         I HEREBY CERTIFY THAT
THE ABOVE IS A TRUE AND CORRECT COPY OF
THE ORIGINAL RECORD ON FILE IN MY OFFICE
           DAVID R. LLOYD
 DISTRICT CLERK —JOHNSON COUNTY, TEXAS
DAT
BY                               DEPUTY
        Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21             Page 18 of 23 PageID 28

                                       State of Texas
                                                                                      F \LED       T
18TH DISTRICT COURT                                                            JOHNSbii-CbUIV,I.TEXAS

DISTRICT CLERK                                                       ATTORNEY Ititi ARINAIFF*:

DAVID R. LLOYD                                                       DAVID M ANDERSON
GUINN JUSTICE CENTER                                                 5900 MEMOR04615k
P.O. BOX 495                                                         SUITE 210
CLEBURNE, TEXAS 76033                                                HOUSTON, TE

                                                        ==                                        - =2

                                   CITATION              CIVIL

                                   (PLAINTIFF'S ORIGINAL PETITION)
                                       CAUSE NO. DC -C202100137             CERTIFIED COPY 4 PG(S)
                                                                                DISTRICT COURT
NOTICE TO DEFENDANT:

YOU HAVE BEEN SUED. YOU MAY EMPLOY AN ATTORNEY. IF YOU OR YOUR ATTOR                      A
WRITTEN ANSWER WITH THE CLERK WHO ISSUED THIS CITATION BY 10:0C A.M. ONITMOI/jfl TDAY ?It
FOLLOWING THE EXPIRATION OF TWENTY DAYS AFTER YOU WERE SERVED TAIS CITATION AND ORIGINA
PETITION, A DEFAULT JUDGMENT MAY BE TAKEN AGAINST YOU. IN ADDITION T
ANSWER WITH THE CLERK, YOU MAY BE REQUIRED TO MAKE INITIAL DISC
                                                                                            TEXAS
PARTIES OF THIS SUIT. THESE DISCLOSURES GENERALLY MUST BE MADEDInx
                                                                                          i0EPUTY
AFTER YOU FILE YOUR ANSWER WITH THE CLERK. FIND OUT MORE AT TEXAflt

TO:   SENTINEL INSURANCE COMPANY, LTD
      %REGISTERED AGENT, CT CORPORATION SYSTEM
      1999 BRYAN STREET, SUITE 900
      DALLAS, TEXAS 75201

DEFENDANT - GREETINGS:

You   are   hereby,   commanded appear by filing a written answer to the plaintiff's
                                  to
                                      ORIGINAL
original petition by 10:00 a.m. of the Monday next following the expiration of twenty
(20) days after the service date of this citation and original petition before the
Honorable 18TH DISTRICT COURT of Johnson County, Cleburne, Texas.

Said                                  ORIGINAL                                       original petition
was filed in said court on the 24TH DAY OF MARCH,            2021,     in   this   cause numbered DC -
C202100137, on the docket of said court, and styled:

      HAMPTON & HARRISON, LLC PLAINTIFF VS. SENTINEL INSURANCE COMPANY, LTD DEFENDANT

The nature of this demand is fully shown by a true and               correct   copy   of   the   original
petition accompanying this citation and made a part hereof.

The officer executing this writ shall promptly serve the same according to                               the
requirements of law, and mandates thereof, and make due return as the law directs.

Issued and given under my hand and seal of said Court at office in Cleburne, Texas,                    this
25TH DAY OF MARCH, 2021.
                                            DAVID R. LLOYD - DISTRICT CLERK
                                            18TH DISTRICT COURT
                                            JOHNSON COUNTY, TEXAS


                                                  BY
          Case 3:21-cv-00898-K Document 1-3 Filed 04/19/21     Page 19 of 23 PageID 29
                            OFFICER'S / AUTHORIZED PERSON'S RETURN

                                   CAUSE NO. DC -C202100137

Came to hand the         day of 11141Ary_.      , .302ti    at i :X( o'clockA.m., and
executed in      s.           County,  Texas,  on the    ' kiil day of        ________
           at             o'clock    e--m-,    by    delivering   to  the  within -named
                             , in person,     a true copy of this citation,    with an
accompanying copy of the original petition, having first attached such copy of original
petition to such copy of citation and endorsed on such copy of citation the date of
delivery.

FEES:
Serving Writ: $                                 Sher./Corst.

   t-r+       Ct:t1                                     40144.46gmt—              County, Texas

 70/1       2110 Co0C00             OX77        By                                         Deputy

SUBSCRIBED AND SWORN TO by                                                ,     before   me,   the
undersigned authority, this           day of


Notary Public (State of Texas)                   Notary Public (Printed Name)

                       Commission Expiration:
  ISENDER: COMPLETE THIS SECTION                              COMPLETE THIS SECTION ON DELIVERY

Case 3:21-cv-00898-K
   • Complete items 1, 2, and 3. Document 1-3 Filed 04/19/21                                    Page 20 of 23 PageID 30
   • Print your name and address on the reverse                                                                    0 Agent
                                                              X                                                    0 Addressee
      so that we can return the card to you.
   • Attach this card to the back of the mailpiece,           B. R           lay462ritit4                         yt5 Tplivery
      or on the front if space permits.
   1. Article Addressed to:                                   D. Is delivery address different from I ern 1? O Yes
                                                                 If Yfis.enterrde.Jivery address below:      O No
   SENTINEL INSURANCE COMPANY,
                                                                     eon     Ar             I   AM 10: 33
   LTD
   %REGISTERED AGENT                                                 DAVID R. LLOYD
   CT CORPORATION SYSTEM                                                           TRIG f CI
   1999 BRYAN ST SUITE 900


   'SWIM
                                                                                6 ltdeo,
                                                          3. Service Type

                                                     II
                                                                                                               onty Mai
                                                          0   Adult Signature                             • Registered Mail'.
                                                          0   Adult Signature Restricted Delivery        ID Registered Mail Restricted
                                                          0   Certified Mail                                Delivery
         9590 9402 5920 0049 0670 79                      0
                                                          0
                                                              Certified Mail Restricted Delivery
                                                              Collect on Delivery
                                                                                                         0 Return Receipt for
                                                                                                            Merchandise
                                                          0   Collect on Delivery Restricted Delivery    0 Signature Confirmation,.
   2. Article Number (Transfer from service label)        0   Insured Mail                               ID Signature Confirmation
                                                                                                            Restricted Delivery
  7019 2970 0000 6249 0277                                7   Insured Mall Restricted Delivery
                                                              (over $500)
   PS Form 3811, July 2015 PSN 7530-02-000-9053                                                         Domestic Return Receipt
                                U.S. Postal Service'
                                CERTIFIED MAIL® RECEIP
               Case 3:21-cv-00898-K
                               Domestic Document
                                        Mail Only 1-3 Filed 04/19/21                                          Page 21 of 23 PageID 31
                                                                         -..-":""r",-",", •.4:4=1111110 MIL.1 .m1   th."
                                For delivery information,                   bsila at v./ww.usps.com



                               Certified Mail Feitu

                               Extra Sentic
                                0 Return R                                                   rr:
                                0 Return Receipt (                                           LEbptmark
                                  Certified Mall R                                           Chore
                                  Adult Signature Ric-1W                                    •Z'
                                0 Adult Signature Restrict
                               Postage

                               Total P                            0,PANY, LTD
                                        0 EGISTERE
                               Sent Tor.' CORPORATIO-N-SYST M
                                       1999 E3R.YAN_ ST SUITE_900
                               -8treet
                                       VitteASTTEXXS 75201
                               City, state, 21P+44

                                PS Form 3800, April 2015 PSN 7530.02-000-9047        See Reverse for instructions




   CERTIFIED COPY CERTIFICATE
STATE OF TEXAS - COUNTY OF JOHNSON
         I HEREBY CERTIFY THAT
THE ABOVE IS A TRUE AND CORRECT COPY OF
THE ORIGINAL RECORD ON FILE IN MY OFFICE
              DAVID R. LLOYD
 DISTRICT CLERK - JOHNSON COUNTY, TEXAS
DAT    iriI
BY                                    DEPUTY
                                     U.S. Postal ServiceTM
                                  CERTIFIED MAIL® RECEIPT
            Case 3:21-cv-00898-K  Document
                               Domestic Mail Only1-3 Filed 04/19/21                                                    Page 22 of 23 PageID 32
                                                                                                           w.e_mcw-, O./ W.) IR .10 LI
                                     For   delivery information, Vict our tw•bsila at www.usps.com,



                                Certified Mail Feku
                                it                   ----;                                                   c;\
                                Extra Servicesrtrees eck • •                f
                                  0 Return    Rece1441,1attic••Y)        $                                     rn
                                   El Return Receipt (elect • lc) "L. $                                        (rb tmark
                                      Certified Mail Re?ott•             $                                     C: ere
                                                                         $                          V
                                      Adult Signature Reliuir..                                               ):7
                                                                    Nary $-
                                                                                      NO.1
                                      Adult Signature Restrict:
                                                                                             1:11
                                 Postage                                        -"`

                                 Total P
                                                                                                    -          NY, LTD
                                 $
                                 Sent Tor-,          RATION SYSTEM
                                         1999 BRYANSTESUITE_alia
                                 Street itAtt:LAJA
                                                   PteXAt 75201
                                 City, State, Z1P+46

                                 PS Form 3800, April 201 5 PSN 7530-02-000-9047                         See Reverse for Instructions



                                                                                                                                     CERTIFIED COPY I PG(S)
                                                                                                                                         DISTRICT COURT


                                                                                                                                                   April 12, 2021

                                                                                                                                                  DAVID R. LLOYD
                                                                                                                                         DISTRI   CLE   —   SON COUNTY, TEXAS
                                                                                                                                     BY                             4' DEPUTY




   CERTIFIED COPY CERTIFICATE
STATE OF TEXAS —COUNTY OF JOHNSON
         I HEREBY CERTIFY THAT
THE ABOVE IS A TRUE AND CORRECT COPY OF
THE ORIGINAL RECORD ON FILE IN MY OFFICE
            DAVID R. LLOYD
 DISTRICT CLERK —JOHNSON COUNTY, TEXAS
DATEADrII
BY                               DEPUTY
                   SENDER: COMPLETE THIS SECTION                          COMPLETE THIS SECTION ON DELIVERY

             Case•3:21-cv-00898-K          Document 1-3 Filed 04/19/21
                   Complete items 1,2, and 3.
                                                                                                      Page 23 of 23 PageID 33
                                                                                                                                0 Agent
                   • Print your name and address on the reverse
                     so that we can return the card to you.                                                                     0 Addressee
                   • Attach this card to the back of the mailpiece,       B.                                                 !ill
                                                                                                                               at§ oglivery
                     or on the front if space permits.
                                                                                                            rj-UN  .1
                   1. Article Addressed to:                               D. Is delivery address different froM item 1? 0 Yes
                                                                             If 1102inegiverrh address below:           0 No

                  SENTINEL INSURANCE COMPANY,                                                     -I AMIO: 33
                  LTD
                  %REGISTERED AGENT                                               jA                   ,
                                                                                                           LLOYLLi
                  CT CORPORATION SYSTEM
                  1999 BRYAN ST SUITE 900                                       'iv         ‘fte,e,"
                                                                        3. Service TYPii-          - .-

                                                                 IIII
                                                                                                                           nty Mai
                                                                        0 Adult Signature                              Registered MaJITM
                                                                        CI Adult Signature Restricted Delivery       0 Registered Mail Restricted
                                                                        0 Certified Mail®                              Delivery
                         9590 9402 5920 0049 0670 79                    o Certified Mail Restricted Delivery         0 Return Receipt for
                                                                        0 Collect on Delivery                          Merchandise
                                                                        0 Collect on Delivery Restricted Delivery    0 Signature ConflrmatlonTM
                   2. Article Number (Transfer from service label)                                                   0 Signature Confirmation
                                                                        '1 Insured Mail
                                                                           Insured Mall Restricted Delivery            Restricted Delivery
                  7019 2970 0000 6249 0277                                 (over $500)
                   PS Form 3811, July 2015 PSN 7530-02-000-9053                                                     Domestic Return Receipt ;




                                                                                                                CERTIFIED COPY  1  PG(S)
                                                                                                                    DISTRICT COURT


                                                                                                                                 April 12, 2021

                                                                                                                              DAVID R. LLOYD
                                                                                                                DISTSON COUNTY, TEXAS
                                                                                                                BY                                  " DEPUTY




      CERTIFIED COPY CERTIFICATE
STATE OF TEXAS - COUNTY OF JOHNSON
         I HEREBY CERTIFY THAT
THE ABOVE IS A TRUE AND CORRECT COPY OF
THE ORIGINAL RECORD ON FILE IN MY OFFICE
              DAVID R. LLOYD
     DISTRICT CLERK - JOHNSON COUNTY, TEXAS
DATLADrIl
BY                                             DEPUTY
